Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered July 30, 1984, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the hearing court did not err in denying that branch of the defendant’s omnibus motion which was to suppress the identification testimony inasmuch as the defendant failed to establish that the photographic array was unduly suggestive (see, People v Berrios, 28 NY2d 361, 367; People v Jackson, 108 AD2d 757). Furthermore, the defendant’s guilt was proven beyond a reasonable doubt through the eyewitness testimony of the complaining witness. We also note that certain handcuffs were properly admitted into evidence (see, People v Mirenda, 23 NY2d 439, 453-454). Finally, we have considered the defendant’s remaining claims and find that they are without merit. Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.